Citation Nr: 1410853	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-10 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 40 for degenerative joint disease, lumbar spine with recurrent herniated nucleus pulposus, status post diskectomies, with IVDS.

2.  Entitlement to a total disability rating based on individual unemployability.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to May 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia. 
 
The record reflects the Veteran initially requested a live Videoconference in conjunction with his appeal.  The Veteran, however, withdrew this hearing request by a statement received in March 2012.  See 38 C.F.R. § 20.704(e) (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

First, the January 2009 VA examination does not contain enough detail to rate the orthopedic and neurological manifestations of the Veteran's back disability.  Additional detail is needed regarding the severity of the Veteran's radiculopathy and whether his back disability renders him unemployable.  Reexamination is needed.  See Barr v. Nicholson, 21 Vet .App. 303, 311 (2007).

Second, after reexamination is complete, the RO must determine whether a separate rating is warranted for any neurological abnormality associated with the Veteran's back disability.  In this regard, the Board observes that in an October 1997 rating decision, the RO granted service connection for the Veteran's back disability under Diagnostic Code (DC) 5293, which contemplated both the orthopedic and neurological manifestations of intervertebral disc syndrome.  Effective September 26, 2003, the rating criteria for the spine were revised, requiring separate ratings for orthopedic and neurological manifestations of a back disability.  See 38 C.F.R. § 4.71a, DC 5235-5243, Note 1.

In June 2009, the RO assigned a 10 percent rating for the neurological manifestations of the Veteran's back disability, under DC 8520 for right lower extremity radiculopathy, and assigned a 40 percent rating for the orthopedic manifestations of the Veteran's back disability, under DC 5242 for degenerative arthritis of the spine.  This is significant because in December 2009, the RO proposed severance of the 10 percent rating for radiculopathy, on the basis of clear and unmistakable error in the June 2009 rating decision.  Specifically, the RO found that the June 2009 decision erred by assigning a separate rating for radiculopathy because the Code under which the back disability was originally rated (DC 5293) already contemplated neurological abnormalities.  In April 2010, the RO severed the 10 percent rating for right lower extremity radiculopathy, effective July 1, 2010.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature and extent of his back disability and any bilateral lower extremity impairment stemming from his back disability and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  After physically or electronically associating any pertinent, outstanding records, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to his back disability.  The claim folder must be made available to and reviewed by the examiner.

The examiner is to identify all back orthopedic pathology found to be present.  The examiner is to conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's back, i.e., the extent of the Veteran's pain-free motion if his pain was not ameliorated by his medication regimen.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria).

In addition, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  The examiner must also state whether the Veteran has bowel or bladder problems related to his back disability.

The examiner must also indicate the impact the Veteran's back disability has on his ability to secure or follow a substantially gainful occupation.

The examiner is to contemplate how his or her answers to each of the above questions would change if the Veteran were not taking his pain medications (those taken throughout the period on appeal, from January 2008), to include Oxycontin, Oxycodone, and Morphine.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal, including whether a separate rating is warranted for any neurological abnormality associated with the Veteran's back disability as well as whether entitlement to a TDIU is warranted.  If the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

